Case: 19-11152     Document: 00515674451         Page: 1     Date Filed: 12/15/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    December 15, 2020
                                  No. 19-11152
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Sean Paul Dalka,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:19-CR-27-2


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          A jury convicted Sean Paul Dalka of conspiracy to distribute and
   possess with intent to distribute 50 grams or more of methamphetamine,
   possession with intent to distribute 50 grams or more of methamphetamine,
   possession of a firearm in furtherance of a drug trafficking crime, and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11152     Document: 00515674451           Page: 2   Date Filed: 12/15/2020




                                    No. 19-11152


   possession of a firearm by a convicted felon. The district court sentenced
   him to an aggregate term of 420 months of imprisonment and five years of
   supervised release. Dalka challenges the sufficiency of the evidence on his
   conspiracy conviction alone.
         To convict on a drug conspiracy charge, the Government must prove
   beyond a reasonable doubt that (1) an agreement existed between two or more
   persons to violate federal narcotics laws, (2) the defendant knew of that
   agreement, (3) he voluntarily participated in that agreement, and (4) the
   conspiracy involved at least the amount of the substance proscribed by the
   applicable statute. See United States v. DeLeon, 247 F.3d 593, 596 (5th Cir.
   2001). Because Dalka did not move for a judgment of acquittal, we review
   for plain error. See United States v. Delgado, 672 F.3d 320, 329-31 (5th
   Cir. 2012) (en banc); see also Fed. R. Crim. P. 29(a), (c).
         Dalka has failed to show a clear or obvious error because the record is
   replete with evidence that he engaged in a criminal conspiracy to distribute
   and possess with intent to distribute 50 grams or more of methamphetamine,
   and that evidence is not tenuous. See Delgado, 672 F.3d at 331. At Dalka’s
   home, investigators found over 400 grams of methamphetamine, a large
   amount of cash, five firearms and ammunition of various types and calibers,
   and a security system with surveillance cameras. While in jail, Dalka made
   several phone calls incriminating himself and a co-conspirator. That co-
   conspirator had free access to Dalka’s home, and Dalka’s fingerprints were
   found on narcotics packaging recovered from the co-conspirator’s residence.
   This circumstantial evidence formed a sufficient basis for the jury to infer
   that Dalka and the co-conspirator entered a voluntary and knowing
   agreement to violate federal narcotics laws. See United States v. Akins, 746
   F.3d 590, 604 (5th Cir. 2014).
         The judgment is AFFIRMED.




                                         2